PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SprintRay Inc.
Application No. 17/511,881
Filed: 27 Oct 2021
For: SYSTEM AND METHOD FOR SELECTIVELY POST-CURING PARTS PRINTED WITH STEREOLITHOGRAPHY ADDITIVE MANUFACTURING TECHNIQUES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(b), filed October 27, 2021, to restore the right of priority to prior-filed Application No. 63/083,772, filed September 25, 2020.

The petition is GRANTED.

This pending application was filed more than twelve months after the filing date of the prior provisional application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the prior provisional application, this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the right of priority to a prior provisional application requires:


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR 1.78(a)(3) of the prior-filed provisional application, which must be filed in an Application Data Sheet (hereinafter “ADS”), unless previously submitted;
(2)  	the petition fee set forth in § 1.17(m); and
(3) 	a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in 37 CFR 1.78(a)(1) was unintentional.


On October 27, 2021, applicant filed an ADS that identifies the provisional application for which benefit is claimed, the required petition fee of $1050, and a proper statement of unintentional delay in filing the subject nonprovisional application within 12 months of the date the aforementioned provisional application was filed.

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. 119(e), is restored and the claim for priority is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition restore the right of priority to prior-filed application because the petition requirements of 37 CFR 1.78(b) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A filing receipt, which includes the priority claim to the prior-filed provisional application, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  corrected filing receipt